OPINION — AG — ** LIENS ** IF AN INDIVIDUAL AGAINST WHOM A MECHANIC'S AND MATERIALMAN'S LIEN IS FILED COMPLIES WITH THE PROVISIONS OF 42 Ohio St. 1977 Supp., 147 [42-147], BY DEPOSITING WITH COUNTY CLERK SUFFICIENT CASH AND/OR SURETY BOND, THE COUNTY CLERK IS REQUIRED TO MAKE PROPER ENTRY OF SUCH ACTION, HOWEVER, SAID COUNTY CLERKS ARE WITHOUT AUTHORITY TO MAKE THE LEGAL DETERMINATION THAT SUCH ACTION HAS THE EFFECT OF DISCHARGING THE LIEN IN QUESTION. CITE: 42 Ohio St. 1971 147 [42-147] (JOHNNY J. AKINS)